                   Case 2:20-mj-00661-DJA Document 12 Filed 12/08/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   LISA C. CARTIER GIROUX
     Nevada Bar No. 14040
 4   Email: Lisa.Cartier-Giroux@usdoj.gov
     KIMBERLY SOKOLICH
 5   Email: Kimberly.Sokolich@usdoj.gov
     Assistant United States Attorneys
 6   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 7   Phone: (702) 388-6336
     Representing the United States of America
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   United States Of America,                       )   Case No. 2:20-mj-00661-DJA
                                                     )
11                         Plaintiff,                )   Stipulation To Continue Preliminary
                                                     )   Hearing
12      vs.                                          )              (Third Request)
                                                     )
13   ALEXANDER KOSTAN,                               )
                                                     )
14                         Defendant.                )

15

16            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A
17   Trutanich, United States Attorney; Lisa Cartier Giroux, Assistant United States Attorney;
18   Kimberly Sokolich, Assistant United States Attorney, representing the United States of
19   America and Robert Langord, Esq., counsel for defendant Alexander Kostan, that the
20   preliminary hearing in the above captioned case, which is currently scheduled for
21   December 28, 2020 at 4:00pm, be continued and reset to a date and time convenient to the
22   Court, but no sooner than forty-five (45) days.
23            1.       The government provided counsel for the defendant with limited Rule 16
24   Discovery.
                                                 1
                 Case 2:20-mj-00661-DJA Document 12 Filed 12/08/20 Page 2 of 5




 1   Counsel for the defendant requests time to review the discovery and discuss it with his client

 2   prior to a preliminary hearing or indictment. Additionally, the parties are discussing a pre-

 3   indictment resolution that may resolve the matter without a preliminary hearing.

 4          2.       This continuance is not sought for purposes of delay, but to allow defense

 5   counsel an opportunity to review discovery with their client and prepare for the preliminary

 6   hearing.

 7          3.      The defendant is not detained and agrees to the continuance.

 8          4.      Both counsel for the defendant and counsel for the government agree to the

 9   continuance.

10          5.       Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge

11   may extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing

12   of good cause taking into account the public interest in the prompt disposition of criminal

13   cases. Because the defendant requires time to review discovery with their client prior to the

14   preliminary hearing, good cause exists to extend the time limits in Rule 5.1(c).

15          6.       The time from December 28, 2020, to the new preliminary hearing date will

16   be excludable under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)

17   (A), which provides that the Court may exclude time arising from a continuance upon

18   finding that the ends of justice served by granting the continuance outweigh the best interests

19   of the defendant and the public in a speedy trial.

20          7.       Denial of this request could result in a miscarriage of justice, and the ends of

21   justice served by granting this request outweigh the best interest of the public and the

22   defendants in a speedy trial.

23

24
                                                 2
                 Case 2:20-mj-00661-DJA Document 12 Filed 12/08/20 Page 3 of 5




 1          8.       The additional time requested by this stipulation is excludable in computing

 2   the time within which the indictment must be filed pursuant to the Speedy Trial Act, Title

 3   18, United States Code, Section 3161(b), and considering the factors under Title 18, United

 4   States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 5          9.       This is the third request to continue the preliminary hearing.

 6                       8
            DATED this ____day of December, 2020.

 7

 8   NICHOLAS A. TRUTANICH                               /s/ Robert Langford
     United States Attorney                             ROBERT LANGFORD
 9                                                      Counsel for Defendant Alexander Kostan
     /s/ Lisa C. Cartier Giroux
10   LISA C. CARTIER GIROUX
     Assistant United States Attorney
11
     /s/ Kimberly Sokolich
12   KIMBERLY SOKOLICH
     Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24
                                                 3
                  Case 2:20-mj-00661-DJA Document 12 Filed 12/08/20 Page 4 of 5




 1                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 2
     United States Of America,                          )   Case No. Case No. 2:20-mj-00661-DJA
 3                                                      )
                              Plaintiff,                )
 4                                                      )   Findings and Order on Stipulation
          vs.                                           )
 5                                                      )
     Alexander Kostan,                                  )
 6                                                      )
                              Defendant.                )
 7

 8
                Based on the pending Stipulation between the defense and the government, and good
 9
     cause appearing therefore, the Court hereby finds that:
10
     1.         The government provided counsel for the defendant with limited Rule 16 Discovery.
11
                Counsel for the defendant requests time to review the discovery and discuss it
12
                with his client prior to a preliminary hearing or indictment.
13
     2.         To allow the defense time to review the discovery with their client prior to the
14
                preliminary hearing and with the defendant’s consent, the preliminary hearing in this
15
                case should be continued for good cause.
16
     3.         The defendant is not detained and agrees to the continuance.
17
     4.         Both counsel for the defendant and counsel for the government agree to the
18
                continuance.
19
     5.         This continuance is not sought for purposes of delay, but to allow defense counsel an
20
                opportunity to review discovery with their client prior to a preliminary hearing or
21
                indictment.
22

23

24
                                                    4
             Case 2:20-mj-00661-DJA Document 12 Filed 12/08/20 Page 5 of 5




 1   6.    Denial of this request could result in a miscarriage of justice, and the ends of justice

 2         served by granting this request outweigh the best interest of the public and the

 3         defendants in a speedy trial.

 4   7.    The additional time requested by this stipulation is excludable in computing the time

 5         within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,

 6         United States Code, Section 3161(b), and considering the factors under Title 18,

 7         United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 8         THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 9   above-captioned matters currently scheduled for December 28, 2020, at 4:00p.m., be

10   vacated and continued to ______________________ at _____.

11         DATED this _____ day of December, 2020.

12

13

14                                              _______________________________
                                                THE HONORABLE DANIEL J. ALBREGTS
15                                              United States Magistrate Judge

16

17

18

19

20

21

22

23

24
                                               5
